Citation Nr: 1726253	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, not otherwise specified (NOS), depressive disorder, NOS, and anxiety disorder, NOS.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1998 to February 1999 and on active duty from December 2003 to June 2004 (with service in Kuwait/Iraq from February 2004 to May 2004).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during at a travel Board hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in February 2013 and March 2016.  The case has now been returned to the Board for appellate review.  

Although the Veteran initially filed a claim for PTSD, the Veteran has also been diagnosed with, inter alia, bipolar disorder, NOS, depressive disorder, NOS, and anxiety disorder, NOS.  To afford the Veteran the broadest possible scope for his claim of entitlement to a psychiatric disorder, the issue has been recharacterized accordingly to that of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, NOS, depressive disorder, NOS, and anxiety disorder, NOS.  Clemons v. Shinseki, 23 Vet. App. 1,6 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  




REMAND

A remand is required again in this case because the Board finds that an April 2013 VA examination as well as its May 2014 addendum opinion is inadequate for at least two reasons. 

Specifically, first, the VA examination did not identify correctly which psychiatric disorders existed before the Veteran's service and whether pre-existing disorders were aggravated by his service.  Second, even if a pre-existing disorder was identified, the examiner did not explain whether it was aggravated by his service.  38 U.S.C.A. § 1110 (West 2014) ; 38 C.F.R. § 3.303 (a) (2016).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Current disability as required above refers to a disability present at the time of the claim's filing.  Howevever, the VA examiner failed to address all the psychiatric disorders of which the Veteran has been diagnosed as of the claim's filing date, August 2004.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if disability is present at the time of the claim's filing and service connection may be granted even if the disability resolves prior to VA's adjudication of the claim). 

Here, the evidence of record indicates that the Veteran has been diagnosed with various psychiatric disorders even after 2004 including: PTSD (in accordance with DSM-IV criteria), alcohol dependency, alcohol induced disorder, personality disorder NOS, cannabis abuse, bipolar disorder NOS, depressive disorder NOS, and anxiety disorder NOS.  The evidence of record also suggests that diagnoses of some of these disorders here existed before the Veteran's enlistment into service.  

However, the April 2013 examiner concluded that the Veteran was asymptomatic of, for example, depressive disorder at the time of examination contrary to the evidence of record indicating that the Veteran was diagnosed with depressive disorder in January 2005 at Clarksburg VAMC, after the Veteran filed a claim in 2004.  Consequently, no evaluation as to depressive order was provided in the examination.  Without having all current disabilities identified, the April 2013 examination is not complete for the purpose of evaluating service connection claims.  

In addition to not identifying  current disabilities correctly in accordance with law, the April 2013 examination did not evaluate whether a pre-existing disability was aggravated by the Veteran's service as required by law.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014) ; 38 C.F.R. § 3.306 (2016).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306 (a).
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).

Specifically, in answering the question "[i]f the examiner concludes that the disability did increase in severity during military service..., is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease?," the April 2013 VA examiner notes that it is impossible to know without speculation whether the Veteran's reported symptoms during the examination are bona fide due to military stressors or substance/alcohol usage.  Then, the examiner finishes his answer by stating that it is clear that the Veteran's pattern of substance abuse and alcohol dependency began prior to military service and is not secondary to any mood or anxiety condition without answering whether his psychiatric disabilities were aggravated.  

Therefore, another medical examination must be scheduled to rectify the inadequacies of the VA examination of record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA psychiatric examination to address the nature and severity of all of his acquired psychiatric disorders, to include PTSD, bipolar disorder, NOS, depressive disorder, NOS, and anxiety disorder, NOS.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files, including the SSA records, and indicate in the report that they were reviewed.  

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that each of the Veteran's current psychiatric disorder had its onset during or is otherwise etiologically related to an event, injury, or disease during the Veteran's active service.  

For the disorders that the examiner identifies as existing before the Veteran's enlistment into service, the examiner should provide an opinion, based on the record, regarding: 

whether the evidence is clear and unmistakable (obvious and manifest), that the disability existed prior to service and provide an opinion as to whether the disability was permanently increased in severity during military service.  

If the examiner concludes that the disability did increase in severity during service, then the examiner must determine if there is clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease. 

The examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


